DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1  claim 1 recites configured to interact with one or more qubits of at least one other substantially planar region Applicant has not recited the other regions actually have qubits. Also how is it configured to accomplish the task?

As to claim 2 13 18 The recitation of multiple-gate and multiple-gate array is unclear what is and include by a gate and what is not a gate much less a gate that has multiple qubits.  The only concrete examples are what are provided in the specification but no generalization of when are multiple qubits a multiple qubit gate.
As to claim 7,14, 16, 17 and 23 what is and is not a four ion qubit gate and thirteen qubit gate. Beyond what applicant has disclosed in the specification there is no guidance as to what is included or excluded. The office is not allowed import such structure from the specification.
Claim 8, four nearest neighboring is unclear how do the 2 four qubit gates and the thirteen qubit gates. Are the same or are they different ones. They appear to be additional regions. Also what is a one qubit portion three qubit portion six qubit portion and seven qubit portion? It is unclear what are qubit portions?
Claim 9, what is a one qubit portion three qubit portion six qubit portion and seven qubit portion? It is unclear what are qubit portions or how they are to be defined?
	Claim 11, is it a multiple qubit gate it has only one qubit?
	Claim 12 What make it configured to interact  in such a manner there is no specific guidance. The functional limitation is unclear/
	Claim 13 it is unclear  what configuration enables configured to undergo multiple-qubit gate operations in which more than two qubits participate simultaneously. The functional language is thus unclear 
	Claim 18, it is unclear what configuration provides the plurality of multiple-qubit 3-D gate cells configured for gate operations of two or more of the multiple-qubit 3-D gate cells.
	Claim 19, it is unclear are configured to have optimal coherent connectivity or entanglement directly between nearest neighbor qubits or next-nearest neighbor qubits without photonic interconnects between the qubits.  
	Claim 20 what structure allows configured to be effected natively, in a single gate operation, without reliance on concatenations of multiple one- and two-qubit gates.
	Claim 21 what is a  base and a cap? Applicant provides an example but no definition. Beyond the e structure provide in the disclosure what these elements are.
	Claim 22 the recitation of configured to be operated as at least one quantum FPGA (QFPGA) and/or ASIC (QASIC) chip is unclear what structure allows for such configuration.


Applicant uses the recitation of configured on multiple instances. This is a functional recitation As described in MPEP 2173.05 g
A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. Id. In fact, 35 U.S.C. 112(f) and pre-AIA  35 U.S.C. 112, sixth paragraph, expressly authorize a form of functional claiming (means- (or step-) plus- function claim limitations discussed in MPEP § 2181et seq.). Functional language may also be employed to limit the claims without using the means-plus-function format. See, e.g., K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1363, 52 USPQ2d 1001, 1005 (Fed. Cir. 1999). Unlike means-plus-function claim language that applies only to purely functional limitations, Phillips v. AWH Corp., 415 F.3d 1303, 1311, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc) ("Means-plus-function claiming applies only to purely functional limitations that do not provide the structure that performs the recited function."), functional claiming often involves the recitation of some structure followed by its function. For example, in In re Schreiber, the claims were directed to a conical spout (the structure) that "allow[ed] several kernels of popped popcorn to pass through at the same time" (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, "[a] patent applicant is free to recite features of an apparatus either structurally or functionally." Id.
A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004), the court noted that the claim term "operatively connected" is "a general descriptive claim term frequently used in patent drafting to reflect a functional relationship between claimed components," that is, the term "means the claimed components must be connected in a way to perform a designated function." "In the absence of modifiers, general descriptive terms are typically construed as having their full meaning." Id. at 1118, 72 USPQ2d at 1006. In the patent claim at issue, "subject to any clear and unmistakable disavowal of claim scope, the term ‘operatively connected’ takes the full breath of its ordinary meaning, i.e., ‘said tube [is] operatively connected to said cap’ when the tube and cap are arranged in a manner capable of performing the function of filtering." Id. at 1120, 72 USPQ2d at 1008.
Other examples of permissible function language include the following.
It was held that the limitation used to define a radical on a chemical compound as "incapable of forming a dye with said oxidizing developing agent" although functional, was perfectly acceptable because it set definite boundaries on the patent protection sought. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).
In a claim that was directed to a kit of component parts capable of being assembled, the court held that limitations such as "members adapted to be positioned" and "portions . . . being resiliently dilatable whereby said housing may be slidably positioned" serve to precisely define present structural attributes of interrelated component parts of the claimed assembly. In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976).
Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663. For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663. In another example, the claims directed to a tungsten filament for electric incandescent lamps were held invalid for including a limitation that recited "comparatively large grains of such size and contour as to prevent substantial sagging or offsetting during a normal or commercially useful life for such a lamp or other device." General Elec. Co., 304 U.S. at 370-71, 375. The Court observed that the prior art filaments also "consisted of comparatively large crystals" but they were "subject to offsetting" or shifting, and the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art. Id. at 370. Similarly, a claim was held invalid because it recited "sustantially (sic) pure carbon black in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior." United Carbon Co., 317 U.S. at 234. In the latter example, the Court observed various problems with the limitation: "commercially uniform" meant only the degree of uniformity buyers desired; "comparatively small" did not add anything because no standard for comparison was given; and "spongy" and "porous" are synonyms that the Court found unhelpful in distinguishing the claimed invention from the prior art. Id. at 233.
In comparison, a claim limitation reciting "transparent to infrared rays" was held to be definite because the specification showed that a substantial amount of infrared radiation was always transmitted even though the degree of transparency varied depending on certain factors. Swinehart, 439 F.2d at 214, 169 USPQ at 230. Likewise, the claims in another case were held definite because applicant provided "a general guideline and examples sufficient to enable a person of ordinary skill in the art to determine whether a process uses a silicon dioxide source ‘essentially free of alkali metal’ to make a reaction mixture ‘essentially free of alkali metal’ to produce a zeolitic compound ‘essentially free of alkali metal.’" In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 293 (Fed. Cir. 1983).
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.
During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.
	Beyond what the exact structure present in the claim applicant gives no guidance as to what configured to is limited to.
	As to claims 	1-23, applicant use new terminology without providing definitive definitions regions multiple-gate qubit and other terms.:
I. THE MEANING OF EVERY TERM SHOULD BE APPARENT
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
II. THE REQUIREMENT FOR CLARITY AND PRECISION MUST BE BALANCED WITH THE LIMITATIONS OF THE LANGUAGE
Courts have recognized that it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In reFisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Although it is difficult to compare the claimed invention with the prior art when new terms are used that do not appear in the prior art, this does not make the new terms indefinite.
New terms are often used when a new technology is in its infancy or is rapidly evolving. The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) demands no more. Packard, 751 F.3d at 1313 ("[H]ow much clarity is required necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances."). This does not mean that the examiner must accept the best effort of applicant. If the language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that would not be subject to rejection.
III. TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc.v.Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

The office provided art rejections on claims 1-12 however it is unclear what the scope of a multiple qubit gate or 3d analogy is or encompasses generically. Thus there is no art rejection on claims 12-23.
All words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. When the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible.
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
The first approach is recommended from an examination standpoint because it avoids piecemeal examination in the event that the examiner’s 35 U.S.C. 112, second paragraph rejection is not affirmed, and may give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph rejection.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Qubit must come in positive integer values thus it must always be 1,2,3,4 … etc.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Clarke (20190229189).
	a.	As to claim 1 Clarke teaches quantum computing (QC) system comprising a plurality of qubits arranged (figures 2 90 91  items 152 and 142s) substantially in a plurality of substantially planar regions that are substantially parallel to one another (figure 90), at least some of the substantially planar regions comprising two or more qubits and one or more qubits of each substantially planar region configured to interact with one or more qubits of at least one other substantially planar region (figure 90 array regions).
b.	As to claim 2, Clarke teaches a first substrate and a second substrate, the first substrate (130-1-151-1) and the second substrate (130-2-151-2) substantially parallel to one another (fig 2); and the plurality of qubits arranged as a multiple-qubit gate array comprising a plurality of multiple-qubit gates positioned in a region between the first substrate  second substrate (figure 90 and figure 2 the qubits can form gates multiple gates this is a intended use the qubits can be configures to act as quantum logic gates), with the qubits at or near a surface of at least one of the first and second substrates and arranged substantially in the plurality of substantially planar regions (items 140s).
c.	As to claim 3, Clarke teaches wherein the first substrate is substantially planar and the second substrate is substantially planar (items 130s are parallel to one another).
d.	As to claim 4, Clarke teaches wherein each multiple-qubit gate of the array comprises a first portion at a surface of the first substrate and a second portion at a surface of the second substrate (items 151s). Also what defines a first portion and or second portion?
e.	As to claim 5, Clarke teaches wherein the multiple-qubit gates are arranged along the surface of the first substrate in a substantially rectangular pattern with at least one row and at least one column (figure 90).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Zeng (cited on ids 10248491).
	a.	As to claim 1 Zeng teaches A quantum computing (QC) system comprising a plurality of qubits arranged substantially in a plurality of substantially planar regions (figure 7 items 701) that are substantially parallel to one another, at least some of the substantially planar regions comprising two or more qubits and one or more qubits of each substantially planar region configured to interact with one or more qubits of at least one other substantially planar region (each level of 701 and 702s is planar).
b.	As to claim 2, Zeng teaches  a first substrate and a second substrate (figure 7 items see description each substrate is the housing and “substrate” that supports the housing) , the first substrate and the second substrate substantially parallel to one another (figure 7); and the plurality of qubits arranged as a multiple-qubit gate array comprising a plurality of multiple-qubit gates positioned in a region between the first substrate and the second substrate (they form cells figure 3-6), with the qubits at or near a surface of at least one of the first and second substrates and arranged substantially in the plurality of substantially planar regions (see figure 7).
c.	As to claim 3, Zeng teaches wherein the first substrate is substantially planar and the second substrate is substantially planar. (fig .7).
d.	As to claim 4 , Zeng teaches wherein each multiple-qubit gate of the array comprises a first portion at a surface of the first substrate and a second portion at a surface of the second substrate (the housing portion of the substrate). e.	As to claim 5, Zeng teaches  the multiple-qubit gates are arranged along the surface of the first substrate in a hexagon pattern (figure 8).
f.         As to claims 6-7, Zeng teaches the limitations of claims. Claims 6-7 are still in Markush form and the limitations only apply to the rectangular configuration there is no limit of the hexagonal thus Zeng teaches the limitation.
g.       As to claim 8, Applicant does not set forth any standard as to how to define portions thus without limitation Zeng can arbitrary define four nearest neighbors to have first portions comprise a one-qubit portion, a three-qubit portion, a six- qubit portion, and a seven-qubit portion and the second portions are arranged such that any four nearest-neighboring second portions comprise a one-qubit portion, a three-qubit portion, a six-qubit portion, and a seven-qubit portion.
h.      As to claim 9, Applicant does not sett for how to define a portion thus Zen can arbitrarily  define wherein the first portion of each multiple-qubit gate of the array is selected from the group consisting of: a single-qubit portion, a three-qubit portion, a six-qubit portion, and a seven-qubit portion and the second portion of each multiple-qubit gate of the array is selected from the group consisting of: a single-qubit portion, a three-qubit portion, a six-qubit portion, and a seven-qubit portion.
i.       As to claim 10, Zeng teaches for each multiple-qubit gate, each qubit is configured to be quantum-mechanically entangled with at least one of the other qubits of the multiple-qubit gate (see figures specifically figure 8).
j.      As to claim 11, Zeng teaches wherein the first portion of each multiple-qubit gate of the array has 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more qubits and/or the second portion of each multiple-qubit gate of the array has 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more qubits (see figure such as figure 8).
k.    As to claim 12, Zeng teaches. wherein the two or more qubits and the one or more qubits of each substantially planar region are configured to interact directly with the one or more qubits of the at least one other substantially planar region to form 3-D cellular arrays configured to undergo multiple-qubit gate operations in which more than two qubits participate simultaneously (see figures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896